Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-cv-61596-SMITH/VALLE

   CENTRE DE RECHIERCHE MEDICO                     §
   DENTAIRE AM, INC.,                              §
                                                   §
          Plaintiff,                               §
                                                   §
   vs                                              §
                                                   §
   DIGITAL SMILE DESIGN BY                         §
   COACHMAN, DSD PLANNING CENTER                   §
   and DSD APPLICATIONS, LLC,                      §
                                                   §
         Defendant.
   ___________________________________

               ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                    OF DEFENDANT, DSD APPLICATIONS, LLC

         Defendant, DSD Applications, LLC (“DSD Applications”), by and through the

  undersigned counsel, responds to the Complaint for Patent Infringement of Plaintiff, Centre De

  Rechierche Medco Dentaire Am, Inc. (“Centre de Rechierche”), and states as follows:

                                             ANSWER

                                             PARTIES

         1.      DSD Applications is without knowledge of the allegations of Paragraph 1 and

  therefore they are denied.

         2.      DSD Applications is without knowledge of the allegations of Paragraph 2 and

  therefore they are denied. DSD Applications further denies that the patent is valid.

         3.      DSD Applications is without knowledge of the allegations of Paragraph 3 and

  therefore they are denied.
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 2 of 13



         4.      DSD Applications is without knowledge of the allegations of Paragraph 4 and

  therefore they are denied.

         5.      DSD Applications denies the allegations of Paragraph 5.

         6.      DSD Applications admits that it makes use of the “DSDApp” which has use in the

  dental field. DSD Applications denies the remaining allegations of Paragraph 6 as they pertain to

  DSD Applications. As to the allegations regarding other Defendants, DSD Applications is without

  knowledge as to those allegations and they are therefore denied.

                                   JURISDICTION AND VENUE

         7.      DSD Applications admits that this purports to be such an action but denies that

  Centre De Recherche is entitled to any such relief or that subject matter jurisdiction exists.

         8.      DSD Applications denies the allegations of Paragraph 8 as stated as they pertain to

  DSD Applications. DSD Applications admits that it is a limited liability company that does

  business in the State of Florida. As to the other Defendants, DSD Applications is without

  knowledge as to those allegations and therefore they are denied.

         9.      DSD Applications admits that it conducts business in Florida and that it uses the

  DSDApp, which it created, in connection with same. DSD Applications denies the remaining

  allegations of Paragraph 9 as they related to DSD Applications. As to other Defendants, DSD

  Applications is without knowledge as to those allegations and therefore they are denied.

         10.     DSD Applications denies the allegations of Paragraph 10 as they relate to DSD

  Applications. As to other Defendants, DSD Applications is without knowledge as to those

  allegations and therefore they are denied.




                                                    2
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 3 of 13



         11.     DSD Applications denies the allegations of Paragraph 11 as they relate to DSD

  Applications. As to other Defendants, DSD Applications is without knowledge as to those

  allegations and therefore they are denied.

         12.     DSD Applications denies the allegations of Paragraph 12 as they relate to DSD

  Applications. As to other Defendants, DSD Applications is without knowledge as to those

  allegations and therefore they are denied.

         13.     DSD Applications admits that it has a place of business in the Southern District of

  Florida. DSD Applications denies the remaining allegations of Paragraph 13 as they pertain to

  DSD Applications. As to other Defendants, DSD Applications is without knowledge as to those

  allegations and therefore they are denied.

                                              COUNT I
                               (Patent Infringement of the ‘910 Patent)

         14.     DSD Applications re-adopts its responses to Paragraphs 1 through 13 above as

  though fully set forth-herein.

         15.     DSD Applications is without knowledge of the allegations of Paragraph 15 and

  therefore they are denied. DSD Applications further denies that the patent is valid.

         16.     DSD Applications is without knowledge of the allegations of Paragraph 16 and

  therefore they are denied. DSD Applications further denies that the patent is valid.

         17.     DSD Applications is without knowledge of the allegations of Paragraph 17 and

  therefore they are denied.

         18.     DSD Applications is without knowledge of the allegations of Paragraph 18 and

  therefore they are denied.

         19.     DSD Applications denies the allegations of Paragraph 19 as stated as to DSD

  Applications. DSD Applications admits that it conducts business in Florida and that it makes use


                                                  3
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 4 of 13



  of the DSDApp, which it created, in the dental field. DSD Applications is without knowledge of

  the allegations of Paragraph 19 as they relate to other Defendants and therefore, they are denied.

         20.     DSD Applications denies the allegations of Paragraph 20 as stated as to DSD

  Applications. DSD Applications admits that it conducts business in Florida and that it makes use

  of the DSDApp, which it created, in the dental field. DSD Applications is without knowledge of

  the allegations of Paragraph 20 as they relate to other Defendants and therefore, they are denied.

         21.     DSD Applications denies the allegations of Paragraph 21 as to DSD Applications.

  DSD Applications is without knowledge of the allegations of Paragraph 21 as they relate to other

  Defendants and therefore, they are denied.

         22.     DSD Applications denies the allegations of Paragraph 22 as to DSD Applications.

  DSD Applications is without knowledge of the allegations of Paragraph 22 as they relate to other

  Defendants and therefore, they are denied.

         23.     DSD Applications denies the allegations of Paragraph 23 as stated as to DSD

  Applications. To the extent that screen shots reflect the DSD App, which was created by DSD

  Applications, the screen shots speak for themselves. DSD Applications is without knowledge of

  the allegations (and screenshots) of Paragraph 23 as they relate to other Defendants and therefore,

  they are denied.

         24.     DSD Applications denies the allegations of Paragraph 24 as stated as to DSD

  Applications. DSD Applications admits that it makes use of the DSDApp, which it created, in the

  dental field. DSD Applications is without knowledge of the allegations of Paragraph 24 as they

  relate to other Defendants and therefore, they are denied.




                                                   4
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 5 of 13



                                   NemoDSD by Coachman

         25.     DSD Applications is without knowledge of the allegations of Paragraph 25 and

  therefore, they are denied.

         26.     DSD Applications is without knowledge of the allegations of Paragraph 26 and

  therefore, they are denied.

         27.     DSD Applications is without knowledge of the allegations of Paragraph 27 and

  therefore, they are denied.

         28.     DSD Applications is without knowledge of the allegations of Paragraph 28 and

  therefore, they are denied.

         29.     DSD Applications is without knowledge of the allegations of Paragraph 29 and

  therefore, they are denied.

         30.     DSD Applications is without knowledge of the allegations of Paragraph 30 and

  therefore, they are denied.

         31.     DSD Applications is without knowledge of the allegations of Paragraph 31 and

  therefore, they are denied.

         32.     DSD Applications is without knowledge of the allegations of Paragraph 32 and

  therefore, they are denied.

         33.     DSD Applications is without knowledge of the allegations of Paragraph 33 and

  therefore, they are denied.

         34.     DSD Applications is without knowledge of the allegations of Paragraph 34 and

  therefore, they are denied.

         35.     DSD Applications is without knowledge of the allegations of Paragraph 35 and

  therefore, they are denied.



                                               5
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 6 of 13



         36.     DSD Applications is without knowledge of the allegations of Paragraph 36 and

  therefore, they are denied.

         37.     DSD Applications is without knowledge of the allegations of Paragraph 37 and

  therefore, they are denied.

         38.     DSD Applications is without knowledge of the allegations of Paragraph 38 and

  therefore, they are denied.

         39.     DSD Applications denies the allegations of Paragraph 39 as stated.         DSD

  Applications admits that the screen shots are from videos of the DSDApp.

                                      DSDApp by Coachman

         40.     DSD Applications admits that videos of the DSDApp can be found at referred to

  YouTube links.

         41.     DSD Applications denies the allegations of Paragraph 41 as stated.         DSD

  Applications admits that the DSDApp involves uploading of a photo of a patient.

         42.     DSD Applications denies the allegations of Paragraph 42 as stated.         DSD

  Applications admits that the screen shot is from a video of the DSDApp.

         43.     DSD Applications denies the allegations of Paragraph 43 as stated.         DSD

  Applications admits that the DSDApp does have 3D models of individual teeth. DSD Application

  denies the use of a “library of digital images of smiles” or complete dentition models.

         44.     DSD Applications denies the allegations of Paragraph 44.

         45.     DSD Applications denies the allegations of Paragraph 45.

         46.     DSD Applications denies the allegations of Paragraph 46.

         47.     DSD Applications denies the allegations of Paragraph 47.




                                                  6
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 7 of 13



         48.     DSD Applications denies the allegations of Paragraph 48 as stated.           DSD

  Applications admits that the DSDApp uses a positioning indicator. DSD Applications denies the

  remaining allegations of Paragraph 48.

         49.     DSD Applications denies the allegations of Paragraph 49.

         50.     DSD Applications denies the allegations of Paragraph 50.

         51.     DSD Applications denies the allegations of Paragraph 51.

         52.     DSD Applications denies the allegations of Paragraph 52.

         53.     DSD Applications denies the allegations of Paragraph 53.

         54.     DSD Applications denies the allegations of Paragraph 54.

         55.     DSD Applications denies the allegations of Paragraph 55.

         DSD Applications denies all allegations not specifically admitted herein, including that

  Centre De Recherche is entitled to any of the relief set forth in its Request for Relief. DSD

  Applications requests that the Complaint be dismissed with prejudice and DSD Applications be

  allowed to recover costs, fees, and such other relief as the Court deems just and proper.

                                   AFFIRMATIVE DEFENSES

         And for its Affirmative Defenses, DSD Applications states as follows:

         1.      Centre De Recherche has failed to state a cause of action for which relief may be

  granted.

         2.      Centre De Recherche’s claims are barred as the patent at issue is invalid as the

  subject matter of the ‘910 Patent does not meet the requirements and fails to meet the conditions

  specified on 35 U.S.C. §§ 101, 102, 103 and 112.

         3.      Any claim for damages for patent infringement by Centre De Recherche is limited

  by 35 U.S.C. § 287 to those damages occurring only after notice of infringement.



                                                   7
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 8 of 13



         4.      Centre De Recherche’s claims are barred by the equitable doctrine of laches, having

  unreasonably delayed in bringing this action.

         5.      Centre De Recherche’s claims of infringement are barred, in whole or in part, by

  the equitable doctrine of waiver.

         6.      The ‘910 Patent is unenforceable because one or more persons involved in the

  prosecution of the application that matured in the ‘910 Patent, made material misrepresentations

  and/or omissions to the United States Patent and Trademark Office with an intent to deceive the

  same, barring the subject action by such inequitable conduct.

         7.      Any alleged damages sustained by Centre De Recherche, of which there were none,

  were occasion by the acts of Centre De Recherche.

    COUNTERCLAIM FOR DECLARATORY JUDGMENT OF PATENT INVALIDITY

         Counter-Plaintiff, DSD Applications, LLC (“DSD Applications”), for its Counterclaim for

  Declaratory Judgment of Patent Invalidity against Counter-Defendant, Centre De Recherche

  Medico Dentaire AM Inc. (“Centre De Recherche”) and alleges as follows:

                               PARTIES, JURISDICTION & VENUE

         1.      This is an action for a declaratory judgment that United States Patent 9,411,910 is

  invalid and unenforceable and not infringed by DSD Applications, either directly or as an inducing

  or contributory infringer.

         2.      Counter-Plaintiff, DSD Applications, is a Delaware limited liability company,

  authorized to do business and doing business with the boundaries of the Southern District of

  Florida.

         3.      Counter-Defendant, Centre De Recherche, is a Canadian company with its principal

  place of business in Laval, Quebec, Canada.



                                                  8
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 9 of 13



          4.      This cause of action arises under the patent laws of the United States, Title 35,

  United States Code. Jurisdiction is based upon 28 U.S.C. §§ 1331, 1332 and 1338, in that this

  action is seeking relief under the patent laws of the United States, as well as there is diversity of

  citizenship between the parties and the amount in controversy exceeds, exclusive of interest, fees

  and costs, the sum or value of $75,000. Venue in this District is proper under 28 U.S.C. § 1391.

          5.      There is an actual case or controversy within the jurisdiction of this Court under 28

  U.S.C. §§ 2201 and 2202.

          6.      This Court has personal jurisdiction over Centre De Recherche because Centre De

  Recherche has purposely directed its activities at residents in this judicial district. It has had

  continuous and systematic contacts with the residents of this District and has conducted and is

  conducting business with the residents of this District.       Further, Centre De Recherche has

  purposely, continuously and systematically directed its marketing and sales to those in this District.

          7.      Upon information and belief, Centre De Recherche is the owner by assignment of

  the entire right, title and interest in and to United States Patent No. 9,411,910 (the “‘910 Patent”),

  dated August 9, 2016. Broadly, the ‘910 Patent purports to claim a system for designing the

  dentition of a patient, comprising a first input for providing an image of the smile of the patient to

  the system and applying a set of visual indicators, ultimately for use in providing a virtual wax-up

  of a dental restoration of the patient.

          8.      The system includes a library of digital images of smiles and a user interface for

  selecting a desired digital image to be applied to the patient’s image of the smile.

          9.      Centre De Recherche, upon information and belief, makes, uses and sells a product

  for dentists and dental labs under the names Getursmile GPS and Getursmile, which Centre De

  Recherche asserts integrates embodiments of the technology in the ‘910 Patent.



                                                    9
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 10 of 13



         10.     Since the 1970s, however, restorative dentistry has involved the concept of using

  pictures or photographs of a patient (and later digital impressions of the teeth or computer

  tomography). In the 1980s dental technicians used photographs of patients which they would draw

  over in connection with a dental correction. In its base terms, Centre De Recherche’s ‘910 Patent

  is a digital version of that employed since the 1970s. Getursmile GPS and Getursmile uses digital

  images of smile (pictures of smiles) on a picture of the patient, resizing that picture to match the

  dimension of the patient, with no treatment details whatsoever. The output is a picture, functioning

  like an automated Photoshop of a smile on the photo of a patient. As such, the ‘910 Patent fails to

  meet the general requirements for patent protection.

         11.     In sharp comparison, in 2006, Dr. Jan Haito published Anteriores, a leading

  comprehensive collection of natural tooth shapes in dental technology and dentistry. Dr. Haito

  took pictures and analog impressions of smiles and replicated these to create natural smiles. The

  Anteriores Concept involves 2D templates that show a tooth form, i.e., round, triangle, square, as

  well as 3D analog models to reproduce a tooth form and create tooth reconstruction. His libraries

  are used in dentistry as a standard.

         12.     DSD Applications created the DSDApp in 2017. DSDApp does not use digital

  images of smiles (or pictures of smiles), but instead, uses Dr. Haito’s 2D and 3D templates of

  individual teeth that are adjusted and customized. In fact, DSD Applications has licensed this

  information from Dr. Haito.

         13.     The DSDApp uses facial proportions to place the individual teeth, a medical

  standard for restorations. Its output is a treatment plan – a picture / proportions of the individual

  teeth / positioning details / measurements / a printable model of the new smile, taking into account

  customized 2D and 3D templates of individual teeth that are adjusted and customized.



                                                   10
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 11 of 13



         14.     Notwithstanding, Centre De Recherche asserts that the ‘910 Patent is valid and that

  DSD Application’s DSDApp infringes on the ‘910 Patent. In August 2020, Centre De Recherche

  commenced an action in the United States District Court for the Southern District of Florida against

  DSD Applications and others, captioned Centre d Recherche Mdico Dentaire Am Inc. v. Digital

  Smile Design by Coachman, et al., Case No. 20-cv-61596-SMITH/VALLE, claiming that DSD

  Applications and others are infringing on the ‘910 Patent.

         15.     DSD Applications believes that the DSDApp does not infringe any valid claim of

  the ‘910 Patent, and that DSD Applications and the users of the DSDApp should be free to make,

  use, sell or license or offer to sell or license the DSDApp accused of infringement by Centre De

  Recherche.

         16.     DSD Applications has made its noninfringement position known to Centre De

  Recherche. DSD Application has also indicated that the ‘910 Patent is invalid.

         17.     Based on the foregoing, there exists a substantial, actual and justiciable controversy

  between DSD Applications and Centre De Recherche which is of sufficient immediacy and reality

  to warrant the issuance of a declaratory judgment.

         18.     DSD Applications has not directly infringed, contributed to the infringement of,

  indirectly infringed, or induced others to infringe any valid claim of the ‘910 Patent either literally

  or under the doctrine of equivalents.

         19.     The ‘910 Patent is invalid and unenforceable because the ‘910 Patent was not

  obtained in a manner consistent with, and required by, the provisions of the Patent Statutes of the

  United States, namely, 35 U.S.C. §§ 101, 102, 103 and 112.

         WHEREFORE, Counter-Plaintiff/Defendant, DSD Applications, prays for judgment

  against Counter-Defendant/Plaintiff, Centre De Recherche, providing for the following relief:



                                                    11
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 12 of 13



         (a)       A declaratory judgment that DSD Applications and the users of the DSDApp do

  not infringe, contribute to the infringement of, indirectly infringe, induce infringement of, or

  willfully infringe, any valid claim of the ‘910 Patent;

         (b)       A declaratory judgment that each of the claims of the ‘910 Patent is invalid and

  unenforceable;

         (c)       Declaring that Centre De Recherche and each of its affiliates, subsidiaries, officers,

  licensees, employees, agents, investors, successors, assigns, attorneys and any person in active

  concert or participation with them be restrained and enjoined from asserting any claim of the ‘910

  Patent is valid and infringed by DSD Applications or the users of the DSDApp;

         (d)       Declaring the case exceptional under 35 U.S.C. § 285 and awarding DSD

  Applications its attorneys’ fees;

         (e)       That DSD Applications be awarded its costs in connection with this matter;

         (f)       Awarding DSD Applications such other and further relief as the Court deems just

  and proper.



                                                  Respectfully submitted,


                                                  By: /s/ Andrew S. Rapacke
                                                  Attorney for the Defendant/Counter-Plaintiff
                                                  THE RAPACKE LAW GROUP, P.A.
                                                  Florida Bar No. 0116247
                                                  1840 Pine Island Road
                                                  Plantation, FL 33322
                                                  Telephone: (954) 951-0154
                                                  Facsimile: (954) 206-0484
                                                  Email: andy@arapackelaw.com




                                                    12
Case 0:20-cv-61596-RS Document 12 Entered on FLSD Docket 09/09/2020 Page 13 of 13




                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 9, 2020, under Federal Rule of Civil Procedure 5, the

  foregoing was filed with the Clerk of the Court by using the CM/ECF system, which will send an

  electronic notice to the following lead counsel of record in this proceeding:



                                                By: /s/ Andrew S. Rapacke
                                                Florida Bar No. 0116247




                                                  13
